Title: From George Washington to Alexander Martin, 14 November 1791
From: Washington, George
To: Martin, Alexander

 

Sir,
Philadelphia November 14th 1791.

I have had the pleasure to receive your Excellency’s private letter of the 27th of September, which accompanied your public communication of the cession of certain pieces of land in North Carolina for the purpose of building light-houses thereon.
I request your Excellency will receive my thanks for the kind Congratulations which you express on my return from my southern tour in perfect health; and at the same time I beg you to be assured, that the reception which I met with among the Citizens of North Carolina, as well as those of the other states which I visited, was in the highest degree pleasing and satisfactory. My object in that journey was not to be received with parade and an ostentatious display of opulence. It was for a nobler purpose—To see with my own eyes the situation of the Country, and to learn on the spot the condition and disposition of our Citizens. In these respects I have been highly gratified—and to a sensible mind the effusions of affection and personal regard which were expressed on so many occasions is no less grateful, than the marks of respect shewn to my official Character were pleasing in a public view. I am, with due consideration & regard Your Excellency’s Most Obedt Servt

Go: Washington

